THE STATE OF TEXAS
                         MANDATE
                     *********************************************


TO THE 3RD DISTRICT COURT OF HENDERSON COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of January, 2015, the cause upon appeal to revise or reverse your judgment between

                            CAROLE ANN WALLACE, Appellant

                      NO. 12-14-00343-CV; Trial Court No. 2014C-0199

                                     By per curiam opinion.

                        BARBARA LOUISE HERNANDEZ, Appellee

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this petition for permissive appeal should be denied.

        It is therefore ORDERED, ADJUDGED and DECREED by this court that Appellant’s
petition for permissive appeal be denied; and that this decision be certified to the court below for
observance.”


        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 8th day of July, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk